IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                          FILED
                                                                      February 15, 2008
                                    No. 07-51015
                                  Summary Calendar                  Charles R. Fulbruge III
                                                                            Clerk

EARL SORRELLS

                                                 Plaintiff-Appellant

v.

Trooper FNU LOPATOWSKI; AMANDA SPITTLER; Officer J BRYANT;
MARGO FRASIER, Sheriff; STAN KNEE

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:04-CV-1096


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Earl Sorrells, Texas prisoner # 0404860, appeals from the district court’s
denial of his motion for relief under FED. R. CIV. P. 60(b). Sorrells has filed a
motion to proceed in forma pauperis (IFP) on appeal, challenging the district
court’s certification that his appeal was not taken in good faith pursuant to
Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997). Sorrells also seeks
appointment of counsel on appeal.


*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-11320

      In his Rule 60(b) motion, Sorrells alleged that the defendants wrongfully
arrested and prosecuted him through fraud and distortion of the facts. He
repeats this bare allegation in his appeal of the denial of his motion. These
conclusory assertions were and remain insufficient to show the kind of
extraordinary circumstances required to warrant Rule 60(b) relief. See Hess v.
Cockrell, 281 F.3d 212, 216 (5th Cir. 2002). Sorrells has failed to show that the
district court abused its discretion when it denied his motion for reconsideration.
Moreover, Sorrells additionally raises claims that this court considered and
rejected in his appeal of dismissal of his civil rights complaint, which claims are
governed by the law of the case. See Fuhrman v. Dretke, 442 F.3d 893, 896 (5th
Cir. 2006). For these reasons, Sorrrells’ appeal is without arguable legal merit
and is thus frivolous.
      The district court’s certification that Sorrells’ appeal is not taken in good
faith is upheld, Sorrells’ motions for appointment of counsel and leave to proceed
IFP on appeal are denied, and this appeal is dismissed as frivolous. See Baugh,
117 F.3d at 202 & n.24; 5TH CIR. R. 42.2. The dismissal of this appeal as
frivolous counts as a strike under 28 U.S.C. § 1915(g).         See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Sorrells is cautioned that if he
accumulates three strikes under § 1915(g), he will not be able to proceed in
forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
   APPEAL DISMISSED; SANCTION WARNING ISSUED.